PER CURIAM.
The state concedes that the discretionary costs imposed upon Karen Rozier were assessed without notice or opportunity to be heard contrary to Williams v. State, 591 So.2d 295 (Fla. 4th DCA 1991). See Klarstrom v. State, 610 So.2d 102 (Fla. 5th DCA 1992). Additionally, the transcript of the sentencing hearing reflects that a “fine” of $455 was orally imposed, but costs were not. The judgment reflects that costs of $405 were imposed, but a fine was not.
We vacate the judgment for costs in the amount of $405 and remand for clarification and entry of an amended judgment after notice and an opportunity to be heard is afforded the defendant.
JUDGMENT VACATED IN PART; CAUSE REMANDED.
W. SHARP, PETERSON and THOMPSON, JJ., concur.